Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 10,11, 15, 16 and 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,332,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the amounts of the component recited in claims 3 and 17 of US 11,332,412 overlap the ranges recited in applicant’s claims.
Claims 1-3, 5-7, 10,11, 15, 16 and 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-18 and 21-22 of copending Application No. 17/053325 . Although the claims at issue are not identical, they are not patentably distinct from each other because the urea ammonium sulphgate-based composition reciuted in the claims of SN 17/053325 is condidered to constoitute a urea-based blend composition..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10,11, 15, 16 and 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to which urease inhibitors would be embraced by the term “of the type phosphoric triamide”. In claims 1 and 22, it is indefinite as to whether the 1 to 60 weight % sulphates would include the 0.02 to 1 weight% magnesium sulphate, or whether the 0.02 to 1 weight% of the magnesium sulphate would be in addition to the 1 to 60 weight% sulphates. In claims 23 and 24, the recitation of “selected from the group of…and” is improper Markush or alternative terminology.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application apparently discloses allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter: WO 2017/081183 disclosesa composition comprising a particulate urea-based componentsin particulate form,, one or more compoinets in particulate form selected rom the group consisting of nitreates, phosphates, sulphates and chlorides, and one or more composnets selected from the group consisting of calcium oxide,, zinc oxide, magnesium oxide, calcium caronte and mixtures thereof. (See the Abstract and page 19, line7 to page 20, last line. Makin et al (US 2015/0052960) disclose a urea-based composition which includes NBPT as a urea inhibitor and magnesium sulfate and other inorganic salts such as iron sulfate. (See Paragraphs [0018], [0019], [0026] and [0038].) It would not be obvious to select the magnesium sulfate disclosed in Paragraph [0018] of Makin et al as the sulfate utilized in the composition of WO 2017/081183, and to provide such magnesium sulfate on an amount of 0.02 to 1 weight % with a  weight ratio of the alkaline or alkaline forming compound to magnesium sulfate ranging from 1:20 to 1:2, as recited in claims 1, 22 and 24, or to provide a weight ratio of the phosphoric triamide to magnesium sulfate ranging from 1:20 to 1:1 with a  weight ratio of the alkaline or alkaline forming compound to magnesium sulfate ranging from 1:20 to 1:2, as recited in claim 23. Applicant’s specification discloses from page 6, line 23 to page 7, line  28 that the composition recited in applicant’s claims greatly improves the stability of the phosphoric triamide, especially during storage, and leading to lower ammonia emissions. Accordingly applicant’s claims are not rejected over WO 2017/081183 in view of Makin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736